DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140256389 to Wentling et al (Wentling) in view of Kill Shot video game as evidenced provided by .

Claims 1 and 5. Wentling discloses a system, comprising: 
a gaming server (¶22 “remote servers”) that comprises: 
a gaming application that provides a virtual gaming environment that comprises a plurality of gaming objects within the virtual gaming environment (¶21, the application, and ¶35, game objects in launching game); 
an interface for receiving selections of at least one of the plurality of gaming objects and a virtual wrapper for the least one of the plurality of gaming objects (¶25); and 
a wrapping module that applies the selected virtual wrapper to the at least one of the plurality of gaming objects(¶¶27 and 28, images imported to the application are applied to the game objects), wherein the gaming application further displays the at least one the plurality of gaming objects with the applied selected virtual wrapper,  (¶¶23 and 28). 
However, Wentling fails to explicitly disclose:
wherein the gaming application further displays a customized camera view of a gameplay event of interest, the display comprising slowing a travel velocity or rotation of the at least one the plurality of gaming objects; and
in response to tactile user input comprising a click, a tap or a swipe action received through the interface during a traversal of the at least one of the plurality of gaming objects with the applied selected virtual wrapper to a target (emphasis added).
Kill Shot teaches wherein the gaming application further displays a customized camera view of a gameplay event of interest, the display comprising slowing a travel velocity or rotation of the at least one the plurality of gaming objects, and during a traversal of the at least one of the plurality of gaming 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Wentling with the teachings of Kill Shot in order to highlight a player's accomplishment and thereby entertain the user and improve their satisfaction with the game.
Kern teaches in response to tactile user input comprising a click, a tap or a swipe action received through (as required by claim 1) the interface and (as required by claim 5) an interactive user interface (¶¶52, 56, and 76).  The gaming system of Wentling in view of Kill Shot would have motivation to use the teachings of Kern in order to provide game replays of particular gameplay events and give more control to a broadcaster of the game replays’ viewing perspective which would enhance the gaming experience.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Wentling in view of Kill Shot with the teachings of Kern in order to provide game replays of particular gameplay events and give more control to a broadcaster of the game replays’ viewing perspective which would enhance the gaming experience.

Claims 2 and 6. Wentling discloses wherein the virtual wrapper is user-provided and uploaded by a client device of a player through the interface (¶25, user’s device takes the picture or selects the file).



Claims 4 and 8. Wentling discloses wherein each of the plurality of gaming objects comprises a shape and size, and the wrapping module is further configured to selectively adjust the image file to the shape and the size of the least one of the plurality of gaming objects (¶27, images may resize image to fit game object).

Claim 18. Wentling discloses further comprising placing the virtual wrapper in a virtual gallery for sale to other players (¶37, assets may be sold to other players).

Claim 19. Wentling discloses further comprising providing a virtual reward to a player for placing their virtual wrapper in a virtual gallery (¶37, virtual currency for sales).

Claim 20. Wentling discloses further comprising providing a paint studio within the virtual gaming environment that allows the player to design virtual wrappers from virtual wrapper templates (¶27, image editor).

Claim 9. Wentling discloses a method, comprising: 
providing a virtual gaming environment that comprises a projectile fired from a weapon within the virtual gaming environment (¶30, launcher and projectile in game environment); 
receiving a selection of a virtual wrapper for the projectile (¶25, image importing); 
applying the virtual wrapper to the projectile (¶¶27 and 28, images may be applied to game objects including projectiles); and 
providing the projectile with the virtual wrapper within the virtual gaming environment when the weapon is discharged (¶¶30 and 36). 
However, Wentling fails to explicitly disclose displaying a customized camera view of a gameplay event of interest based on user input received during traversal of the projectile from the weapon to a target, wherein the customized camera view has a focal point of the projectile and the displaying further comprises slowing a travel velocity or rotation of the projectile when discharged from the weapon and impacting the target (emphasis added).
Kill Shot teaches displaying a customized camera view of a gameplay event of interest based on user input received during traversal of the projectile from the weapon to a target, wherein the customized camera view has a focal point of the projectile and the displaying further comprises slowing a travel velocity or rotation of the projectile when discharged from the weapon and impacting the target (see YouTube video at 0:51-0:58, in this instance, a bullet is shown in slow motion and from different camera angles as it is fired from a gun and kills a target).  The gaming system of Wentling would have motivation to use the teachings of Kill Shot because one of ordinary skill in the art would have recognized the advantages of highlighting the final shot that destroys a target in order to entertain the user and provide recognition of the accomplishment of achieving victory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Wentling with the teachings of Kill Shot in order to highlight a player's accomplishment and thereby entertain the user and improve their satisfaction with the game.
in response to tactile user input comprising a click, a tap or a swipe action received through an interactive user interface during a traversal of the at least one of the plurality of gaming objects with the applied selected virtual wrapper to a target (emphasis added).
Kern teaches in response to tactile user input comprising a click, a tap or a swipe action received through an interactive user interface (¶¶52, 56, and 76).  The gaming system of Wentling in view of Kill Shot would have motivation to use the teachings of Kern in order to provide game replays of particular gameplay events and give more control to a broadcaster of the game replays’ viewing perspective which would enhance the gaming experience.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Wentling in view of Kill Shot with the teachings of Kern in order to provide game replays of particular gameplay events and give more control to a broadcaster of the game replays’ viewing perspective which would enhance the gaming experience.

Claim 10. Wentling discloses wherein the projectile comprises a virtual wrapper created from a user-provided image file (¶25, image importing, and ¶¶27 and 28, objects including projectiles may have the image applied).

Claim 11. Wentling discloses wherein the weapon is wrapped with a second virtual wrapper that is different from the virtual wrapper applied to the projectile (¶¶25, 27, and 28, player may import multiple images and apply them to any game objects they desire).




Claim 15. Wentling discloses further comprising providing a virtual reward to a player for placing their virtual wrapper in the virtual gallery (¶37, virtual currency for sales).

Claim 16. Wentling discloses further comprising providing a paint studio within the virtual gaming environment that allows the user to design virtual wrappers from virtual wrapper templates (¶27, image editor).

Claim 17. Wentling discloses wherein applying the selected virtual wrapper to the projectile comprises selectively adjusting the image file to the shape and the size of the projectile (¶27, images may resize image to fit game object).

Claim 21. Wentling discloses wherein the virtual wrapper is an image file selected by the player (¶25).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140256389 to Wentling et al (Wentling) in view of Kill Shot video game as evidenced provided by YouTube video titled: “Kill Shot (By Hothead Games) - iOS - iPhone/iPad/iPod Touch Gameplay” (herein referred to as Kill Shot) and US Pub. 20140018165 to Kern et al (Kern) as applied to claim 11 above, and further in view of US Pub. 20160306542 to Melnik.

Wentling fails to explicitly disclose wherein the user input comprises a swipe action within the interactive user interface (emphasis added).
Melnik teaches wherein the user input comprises a swipe action (¶49, “finger swipe… touchscreen”).  The gaming system of Wentling in view of Kill Shot would have motivation to use the teachings of Melnik in order to allow users to control viewing with intuitive inputs such as swiping a finger in hopes to make controlling the viewing of the gameplays more convenient.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Wentling in view of Kill Shot with the teachings of Melnik in order to allow users to control viewing with intuitive inputs such as swiping a finger in hopes to make controlling the viewing of the gameplays more convenient.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140256389 to Wentling et al (Wentling) in view of Kill Shot video game as evidenced provided by YouTube video titled: “Kill Shot (By Hothead Games) - iOS - iPhone/iPad/iPod Touch Gameplay” (herein referred to as Kill Shot), US Pub. 20140018165 to Kern et al (Kern), and US Pub. 20160306542 to Melnik as applied to claim 12 above, and further in view of Call of Duty – Black Ops 2 video gameplay as evidence provided by YouTube video titled: “Black ops 2 : BEST REACTION KILLCAM TRICKSHOT | Call of duty”, (herein referred to Call of Duty), and YouTube video titled: “ SNIPER X with Jason Statham Android iOS Gameplay”, (herein referred to as Sniper X).

Claim 13. Wentling discloses a player that owns the virtual wrapper applied to the projectile (¶¶25, 27, and 28, player may import multiple images and apply them to any game objects they desire).
However, Wentling fails to explicitly disclose wherein the target is a first player and the projectile is displayed to the first player to identify a second player.
Call of Duty teaches wherein the target is a first player and to identify a second player (Call of Duty is a competitive multiplayer videogame with a number of players participating in shooting battles, see YouTube video at 0:25-0:35 shows a “Final KillCam” which replays and shows by whom and how a player character was killed).  

    PNG
    media_image1.png
    992
    1386
    media_image1.png
    Greyscale


The gaming system of Wentling in view of Kill Shot would have motivation to use the teachings of Call of Duty because one of ordinary 
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Wentling in view of Kill Shot with the teachings of Call of Duty in order to highlight a player's accomplishment and thereby entertain the user and improve their satisfaction with the game.
Sniper X teaches wherein the projectile is displayed to a player to identify a player that owns the projectile (YouTube video at 0:45-0:55 shows the bullet projectile comprising an icon shoot by a player).  The gaming system of Wentling in view of Kill Shoot and Call of Duty would have motivation to use the teachings of Sniper X in order to display additional graphical features which would make the game more fun and entertaining for game players.
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Wentling in view of Kill Shoot and Call of Duty with the teachings of Sniper X in order to display additional graphical features which would make the game more fun and entertaining for game players.

Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140256389 to Wentling et al (Wentling) in view of Kill Shot video game as evidenced provided by YouTube video titled: “Kill Shot (By Hothead Games) - iOS - iPhone/iPad/iPod Touch Gameplay” (herein referred to as Kill Shot) and US Pub. 20140018165 to Kern et al (Kern) as applied to claim 9 above, and further in view of US Pub. 20120311484 to Amano et al (Amano).

Claim 22. Wentling in view of Kern fails to explicitly further comprising: receiving user input in a form of one or more tilts of a mobile device, wherein when the user tilts the mobile device (emphasis added).
Amano teaches receiving user input in a form of one or more tilts of a mobile device, wherein when the user tilts the mobile device (Figs. 3 and 4, and ¶¶77-82).  The gaming system of Wentling in view of Kern would have motivation to use the teachings of Amano in order to allow users to control viewing with intuitive inputs such as moving a handheld device in hopes to make controlling the viewing of the gameplays more convenient.
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Wentling in view of Kern with the teachings of Amano in order to allow users to control viewing with intuitive inputs such as moving a handheld device in hopes to make controlling the viewing of the gameplays more convenient.

Claim 23. Wentling in view of Amano teaches wherein the one or more tilts of the mobile device occurs relative to a horizontal plane, a vertical plane, or combinations thereof (see Amano ¶¶77-82 discloses “change in the orientation of the game apparatus” in “x-axis”, “y-axis”, and “z-axis”).

Claim 24. Wentling in view of Kill Shot, Kern, and Amano teaches The method according to claim 23, wherein when the user tilts the mobile device in the horizontal plane, the camera view is shifted left or right around the projectile (see Amano ¶¶77-82 discloses “change in the orientation of the game apparatus” in “x-axis”, “y-axis”, and “z-axis”, “the virtual camera changes in accordance with the orientation of the game apparatus”, and “virtual camera is rotated about the viewing direction”).

Claim 25. Wentling in view of Kill Shot, Kern, and Amano teaches wherein when the user tilts the mobile device in the vertical plane, the camera view is shifted above or below the projectile (see Amano ¶¶77-82 discloses “change in the orientation of the game apparatus” in “x-axis”, “y-axis”, and “z-axis”, “the virtual camera changes in accordance with the orientation of the game apparatus”, and “virtual camera is rotated about the viewing direction”).

Claim 26. Wentling in view of Kern and Amano teaches wherein the mobile device includes an accelerometer or other position/orientation sensing hardware (see Kern ¶44).

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715